CUDAHY, Circuit Judge,
concurring.
I believe that the jurisdictional analysis of the majority is supportable from the cases. It seems to me, however, perhaps hyper-technical under the circumstances to require of the plaintiffs the filing of a separate Fed.R.Civ.P. 60(b) motion in addition to their Rule 15(a) motion to amend their complaint. Although a 60(b) motion is indeed required to reinstate the dismissed case, Twohy v. First Nat'l Bank of Chicago, 758 F.2d 1185, 1196 (7th Cir.1985), I think, in the interests of justice, it would not be too strained to construe the 15(a) motion as impliedly incorporating a request for relief from judgment, i.e., a 60(b) motion. In the present circumstances, a requirement of two separate pieces of paper may serve only a formalistic end.
In any event, however, the district court had broad discretion in dealing both with a 60(b) motion to re-open the judgment and a Rule 15(a) motion to amend the complaint. It would be very difficult to find a double-barrel abuse of discretion here, and I would, therefore, concur in the affirmance of the district court’s decision.